Mr. Justice Thomas delivered the opinion of the court: The declaration in this case shows that claimant is the only child and sole heir at law of Edward Churchill Fitch, who died intestate March 1, 1926; that, at the time of his death and for many years prior thereto, the said Edward Churchill Fitch was an assistant attorney general of the State of Illinois ; that in the course of his duties as such assistant attorney general it became necessary for him to go to Chicago on February 15, 1928, where he remained until February 18, 1928, and that the expenses incurred by him in making this trip amounted to the sum of Fifty-one Dollars and Twenty-seven Cents. This claim is to reimburse claimant for that amount. Attached to the declaration are a letter and statement of the Attorney General corroborating the facts as set forth in the declaration and recommending that the claim be allowed. It is, therefore, ordered by the court that the claimant be allowed an award in the sum of Fifty-one Dollars and Twenty-seven Cents.